DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 2, three-dimensional.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Examiner notes that references to a replacement drawing sheet were made in the remarks filed 3/8/2021, but no replacement drawing sheet was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the amendments to claim 13 recite “a subset of processing steps” or “the subset of processing steps” which is new matter. Although the claims previously recited “processing steps” there is no mention or definition of “a subset” of processing steps anywhere in the disclosure, including drawings. There is no indication of what the subset of processing steps specifically refers to or if the subset is a particular part of the build process at all. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the determined subset of processing steps" in lines 11, 15, and 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites “determining a subset of processing steps” but does not have antecedent basis for “determined” in “the determined subset of processing steps.” To correct, change the claim to read “the For the purposes of examination, this will be interpreted to mean any processing step. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 16, 19, 21, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a calculation, without significantly more. 
Regarding claim 13, the claim recites "determining a number of times" and “determining a subset of processing steps”. “Determining a number” is a judicial exception because it is an abstract idea or calculation. Likewise, “determining a subset of processing steps” is also an abstract idea. The claim recites additional elements of “receiving build material” and “performing the build process using the build material received in the build material container for the determined subset of processing steps”. However, the judicial exceptions are not integrated into the receiving build material step. Additionally, these judicial exceptions are not 
Regarding claim 16, the claim recites “determining a ratio”. This is an abstract idea or calculation. This judicial exception is not integrated into a practical application because although the build material has been subjected to building/sieving, the determination of a ratio is not integrated into these processes, but rather is merely counting them. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no integration of the determining step into a further application beyond what is well-understood, routine, or ordinary in the 3D printing art. Both building and sieving are well understood and routine in powder-based 3D printing art. See the rejection for claim 16 under 35 USC 102 below. Additionally, the step of determining a ratio is not integrated into any of the additional elements in claim 13. Even so, the additional elements of claim 13 do not amount to significant extra solution activity.
Regarding claim 19, the claim recites “determining a parameter”. This judicial exception is not integrated into a practical application because there is no recitation of an application for determining a parameter. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining the parameter is 
Regarding claim 21, the claim recites “determined number of times” which represents a mathematical calculation. This judicial exception is not integrated into a practical application because the claim does not recite any applications other than “storing data”. The “storing data” step is not sufficient to amount to significantly more than the judicial exception because merely storing data is insignificant extra-solution activity, see MPEP §2106.07(a)(III). Additionally, the step of storing data of the determined number of times is not integrated into any other additional elements in any preceding claims.
	Regarding claim 25, the claim recites “determining a quality parameter” which is an abstract idea, calculation, or mental process. This judicial exception is not integrated into a practical application because no application of the parameter is recited in claim 25. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited in claim 25 that provide a further application of the parameter. Additionally, the step of determining a quality parameter is not integrated into any other additional elements in preceding claims.
	Regarding claim 26, the claim recites “assigning the build material received in the build material container to a customer type and/or object type”. This judicial exception is not integrated into a practical application because the assigning step is an abstract idea and there is not further application of the assigned customer or object type. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 18-20, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hockley (US 2019/0054703, corresponds to EP 3228441A1 on the IDS filed 10/2/2018).
Regarding claim 1, Hockley meets the claimed, a method of additively manufacturing three-dimensional objects, (Hockley Abstract describes additive manufacturing system) the method comprising: receiving build material in a build material container; (Hockley [0065] teaches a material stock (build material) is retained in containers) determining a number of times the build material received in the build material container has been used in a build process; (Hockley [0068] describes material stock (build material) is assigned a batch number based on its exposure to manufacturing conditions (build processes)) and determining a number of times the build material received in the build material container has been subjected to a sieving process; (Hockley [0073] describes that the batch number also considers sieving and is updated after a sieving process) determining a subset of processing steps of the build process for using the build material received in the build material container; (Hockley [0091]-[0093] describe the manufacturing job (subset of processing steps of the build process) is entered and the sieved or left over build material can be used) and performing the build process using the build material received in the build material container for the determined subset of processing steps; (Hockley [0093] teaches that the left over or updated batch index material is used in manufacturing (processing steps)) wherein the sieving process comprises separating build material with a particle size larger than a predetermined particle size from the build material (Hockley [0053] teaches that material is sieved by a filter, a filter would have a predetermined filter size) prior to being received in the build material container (Hockley [0073] describes the sieving is done after building but before assigning a batch index number, [0072] teaches that a material with a batch index number can then be chosen for use in the manufacturing system) wherein the determined subset of processing steps depends at least in part on the number of times at least a first fraction of the build material received in the build material container has been used in the build process; and/or wherein the determined subset of processing steps depends at least in part on the number of times at least the first fraction of the build material received in the build material container has been subjected to the sieving process (Hockley [0091]-[0093] describe that the left over material is sieved and assigned a new batch index number, [0093] specifically describes determining whether to use the material in manufacturing (processing steps) based on the batch index.)
Regarding claim 14, Hockley meets the claimed, the method of claim 13, wherein the sieving process comprises separating consolidated build material and/or partially consolidated build material from the build material prior to being received in the build material container (Hockley [0073] describes the sieving to separate the material is done after building but before assigning a batch index number, [0072] teaches that a material with a batch index number can then be chosen for use in the manufacturing system.)
Regarding claim 15, Hockley meets the claimed, the method of claim 13, comprising: adding a quantity of fresh build material to the build material received in the build material container, the quantity of fresh build material depending at least in part on the number of times at least a first fraction of the build material received in the build material container has been used in the build process (Hockley [0092]-[0093] teach that fresh material can be added in case of deterioration of recycled base material (first fraction) according to the batch index.)
Regarding claim 16, Hockley meets the claimed, the method of claim 13, comprising: determining a ratio of a first fraction of build material received in the build material container to a second fraction of build material received in the build material container; (Hockley [0084] describes measuring the quantity of powder taken from each batch index, measuring the quantity of each would be a ratio) wherein the first fraction of build material has been used in the build process a first number of times, and the second fraction of build material has been used in the build process a second number of times; and/or wherein the first fraction of build material has been subjected to the sieving process a first number of times, and the second fraction of build material has been subjected to the sieving process a second number of times (Hockley [0084] describes measuring the quantity of powder taken from each batch index, the batch index is a measure of the manufacturing process exposure that also includes sieving, see [0068] and [0073]. Measuring the quantity of each would be a ratio.)
 the method of claim 13, comprising: adding a quantity of fresh build material to the build material received in the build material container, the quantity of fresh build material depending at least in part on the number of times at least a first fraction of the build material received in the build material container has been subjected to the sieving process (Hockley [0092]-[0093] teach that fresh material can be added in case of deterioration of recycled base material (first fraction) according to the batch index, the batch index includes sieving processes.)
Regarding claim 19, Hockley meets the claimed, the method of claim 13, comprising: determining a parameter relating to the number of times at least a first fraction of build material received in the build material container has been used in the build process; (Hockley [0068] describes material stock (build material) is assigned a batch number based on its exposure to manufacturing conditions (build processes)) and/or determining a parameter relating to the number of times at least a first fraction of build material received in the build material container has been subjected to the sieving process, wherein the parameter comprises: color, grain size, grain size distribution, and/or mesh size of a mesh used in a sieving process to which the at least the first fraction of build material has been subjected (Hockley [0061] describes other considerations involved in the batch index measurement including the size distribution of the particles.)
Regarding claim 23, Hockley meets the claimed, the method of claim 13, comprises: subjecting the build material received in the build material container to the build process, and updating the number of times the build material has been used in the build process; and/or subjecting the build material received in the build material container to the sieving process, and updating the number of times the build material has been subjected to the sieving process (Hockley [0090] teaches the batch index is updated as the material is used in the manufacturing (build) process.)
Regarding claim 24, Hockley meets the claimed, the method of claim 13, comprising: adding a quantity of fresh build material to the build material received in the build material container, the quantity of fresh build material determined at least in part to compensate for one or more effects on the build material received in the build material container caused by the determined number of times the build material received in the build material container has been used in the build process, and/or caused by the determined number of times the build material received in the build material container has been subjected to the sieving process (Hockley [0092]-[0093] teach that fresh material can be added in the case of deterioration of the recycled material as indicated by the batch index which measures the number of times the material has been used in manufacturing (build) processes and sieving.)
Regarding claim 25, Hockley meets the claimed, the method of claim 13, comprising: determining a quality parameter for the build martial received in the build material container, the quality parameter depending at least in part on the determined number of times the build material received in the build material container has been used in the build process, and/or the quality parameter depending at least in part on the determined number of times the build material received in the build material container has been subjected to the sieving process (Hockley [0040] teaches that the batch index also dictates the quality based on the exposure to the manufacturing (build) conditions including sieving.)
Regarding claim 26, Hockley meets the claimed,  the method of claim 25, comprising: assigning the build material received in the build material container to a customer type and/or an object type based at least in part on the determined number of times the build material received in the build material container has been used in the build process, and or on the determined number of times the build material received in the build material container has been subjected to the sieving process (Hockey [0081] teaches that a batch index is assigned to a container to describe the building material inside.)
Regarding claim 27, Hockley meets the claimed, the method of claim 13, comprising: performing the sieving process upon the build material with a sieving unit, prior to receiving the build material in a build material container (Hockley [0053] describes the material is sieved by a filter which would be a predetermined size, [0073] describes the sieving is done before assigning a batch index.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hockley modified by Douglas (US 2014/0117585).
Regarding claim 21, Hockley meets the claimed, The method of claim 13, comprising: wherein the data pertains to: the determined number of times the build material received in the build material container has been used in the build process; and/or the determined number of times the build material received in the build material container has been subjected to the sieving process (Hockley [0081] describes a batch index (data) is used to describe the build material inside a container.)
Hockley does not meet the claimed, storing data pertaining to the build material received in the build material container in a data storage device applied or attached to the build material container. 
Analogous in the field of powder based 3D printing, Douglas meets the claimed, storing data pertaining to the build material received in the build material container in a data storage device applied or attached to the build material container (Douglas [0064] and [0079] describes that data tags with various data pertaining to the build material are stored on containers.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Hockley with the data tags on the storage containers of Douglas in order to automatically read the data and supply the data to a controller, see Douglas [0063] and [0079].
Regarding claim 22, Hockley does not teach a data storage device and thus does not meet the claimed, the method of claim 21, wherein the data storage device comprises: a hard drive, a barcode, a QR-code, an RFID tag, and/or an NFC tag.
Douglas meets the claimed, the method of claim 21, wherein the data storage device comprises: a hard drive, a barcode, a QR-code, an RFID tag, and/or an NFC tag (Douglas [0063] teaches the data tag can be an RFID, bar code, or QR code.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Hockley with the data tags of Douglas in order to automatically read the data and supply the data to a controller, see Douglas [0063] and [0079].
Response to Arguments
In response to the amendments filed 3/8/2021, the objections to claims 24 and 25 are withdrawn.  The rejection under 35 USC 112(b) to claim 20 is withdrawn due to the cancellation of claim 20.  The IDS filed 2/26/2020 contained English translations of DE 202009000825 cited on the IDS dated 10/2/2018 and the Japanese Office Action cited on the IDS dated 11/25/2019 and were considered by the examiner.
Applicant mentioned in the remarks that a replacement drawing sheet was submitted to address the drawing objections but there is no replacement sheet on file. The objection to the drawing is not withdrawn. 

Applicant argues that Hockley does not teach the limitations of amended claim 13. Applicant argues that Hockley does not teach determining a subset of processing steps using the material received in the container. Applicant argues that the choice of build material is left to an operator and that the operator’s choice does not equate to determining a subset of processing steps of a build process for using the build material. Examiner disagrees. There is nothing in claim 13 that limits who or what can perform any of the determining steps. Therefore, an operator could “determining a subset of processing steps of the build process for using the build material received in the build material container” as described in Hockley and meet claim 13 as written. Further, there is no definition in the specification of what “a subset” of processing steps is. This limitation is interpreted to be met by Hockley.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744